DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 15, 2022 has been entered.
Claim 1 is currently amended.
Claims 2-4 are cancelled.
Claims 1 and 5-19 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on November 4, 2021 is acknowledged.
Claims 14-19 are withdrawn as drawn to a non-elected invention.
Claims 1 and 5-13 are examined on the merits as drawn to the elected invention.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a multitude of petunia plants resistant to Tobamoviruses of any species or isolate wherein the plant comprises in its genome SEQ ID NO: 1 or SEQ ID NO: 3.  In contrast, the specification describes specific petunia lines that are resistant to TMV-A (Tobacco Mosaic Virus) at 21 C, wherein the resistance is derived from the plant grown from seeds deposited as NCIMB Accession 42982.  The claims are drawn to a multitude of plants with no specified traits or morphology other than comprising in its genome a nucleic acid sequence of either 23 nucleotides or 25 nucleotides of SEQ ID NO: 1 or SEQ ID NO: 3, and having resistance to any of one or more Tobamoviruses, wherein there are several different species of Tobamovirus that infect Solanaceous plants, and numerous isolates that can vary in infectivity to particular plant genotypes.  In addition, to not having an adequate number of working examples to represent the genus of the claims, the breadth of the claims encompasses too many unknown traits to put applicants in possession of the full breadth of the claims at the time of filing of the instant application.
The specification does not describe what traits are necessary to qualify a plant to be that which is set forth in the claims.  In the instant case, the invention appears to be a Petunia hybrida line comprising resistance to TMV-A, wherein seeds are deposited as NCIMB Accession 42982, and the petunia genome comprises SEQ ID NO: 1 and/or SEQ ID NO: 3, yet the claims are drawn to a genus of petunia plants that have resistance to Tobamoviruses and comprises one of these small nucleotide sequences.  One structure is described for the functional characteristics of a large genus. And even that nucleotide sequence is only associated with resistance 70% of the time and the resistance is dependent on viral isolate and the environmental temperature (see pages 8 and 19 of the specification, for example).
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
Applicants’ arguments filed June 15, 2022 have been fully considered but they are not persuasive.  Applicants argue that the amendment of the claims overcomes the rejection.
The Examiner maintains the rejection for the reasons set forth above.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662